The application of the above-named defendant for a review of the sentence of 6 years; consecutive to other sentence plus restitution of $1,377.29 imposed on September 23, 1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
After reviewing the Defendant’s past criminal history, this Division finds that the sentencing judge considered all the facts of the case and was reasonable in his discretion.
We wish to thank Greg Jackson, Attorney from Helena, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gray, James Salansky